Title: To George Washington from Colonel Silvanus Seely, 11 November 1779
From: Seely, Silvanus
To: Washington, George


        
          Sir
          E[lizabeth] Town [N.J.] Novr 11th 1779
        
        By accounts Just Recievd I have the following Perticulars.
        Five Thousand of the Brittish and Hessians to be stationed on Statton Iseland (the lattor Building Huts Neare the waughtering Place) Two fortifycations are to be built—one on the Heightts neare Deckarts Ferrey and one on the west End of the Isiland.
        Four Brigades are on thare march to South Hampton whare it is said they are to winter.
        Morrises Core Cathcarts Leigon and Robartsons are Stationed at Jerico on Long Iseland.
        Great Part of the Troops that Came from Rhoad Iseland have fell Down to the waughtering Place the 7th Instant and are bound to Halifax under Convoy of the Dilawar Frigat—the Hessians that Came from Rhoad Iseland have Relievd the Hessian Granadiers on Statton Iseland who have Imbarkd and ly with Those that fell Down the 7th.
        Thare is a larg number more exspected to imbark Shortly said to be going for the Southward.
        The above accounts (I believe) may be Depended on, as they Came from an oald Corrispondent—I have the Honour to Subscribe my Self your Exelencies Most Obedient Humble Servt
        
          Silvanus Seely Coll
        
       